   Case: 1:20-cv-00465 Document #: 27 Filed: 06/04/20 Page 1 of 10 PageID #:595




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 DAWN MEEGAN,

                Plaintiff,                          No. 20 C 465

         v.                                         Judge Thomas M. Durkin

 NFI INDUSTRIES, INC.,

                Defendant.

                             MEMORANDUM OPINION AND ORDER

         Dawn Meegan alleges that her former employer, NFI Industries, violated the

Illinois Biometric Information Protection Act, 740 ILCS 14/15 (“BIPA”). NFI removed

the case from state court and filed a motion to dismiss the complaint as untimely. R.

9. Rather than address the timeliness of the complaint, the Court sua sponte found

that the complaint failed to allege an injury in fact under federal law, and remanded

the case to state court. R. 19. NFI filed a motion to reconsider. R. 20. That motion is

granted to the extent that the Court’s finding of a failure to allege an injury in fact,

and the remand order, are vacated in light of the Seventh Circuit’s recent decision in

Bryant v. Compass Group, 958 F.3d 617 (7th Cir. 2020). In Bryant, the Seventh

Circuit clarified what violations of BIPA constitute an injury in fact and reversed a

district court decision this Court relied upon in its remand order. That decision

compels a finding that the Court has subject matter jurisdiction in this case. The

Court now addresses the timeliness issue and denies the motion to dismiss on that

basis.
   Case: 1:20-cv-00465 Document #: 27 Filed: 06/04/20 Page 2 of 10 PageID #:596




                                   Legal Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

      Additionally, a “plaintiff is not required to plead elements in his or her

complaint that overcome affirmative defenses, such as statute-of-limitations

defenses.” NewSpin Sports, LLC v. Arrow Elecs., Inc., 910 F.3d 293, 299 (7th Cir.

2018). As long as the Court can “imagine” a scenario in which the claim is timely, it



                                            2
   Case: 1:20-cv-00465 Document #: 27 Filed: 06/04/20 Page 3 of 10 PageID #:597




is improper to dismiss it on the pleadings. See U.S. Gypsum Co. v. Ind. Gas Co., Inc.,

350 F.3d 623, 628 (7th Cir. 2003) (holding that the “right question” is not whether the

plaintiff has alleged “facts that tend to defeat affirmative defenses,” but “whether it

is possible to imagine proof of the critical facts consistent with the allegations in the

complaint” that would fall within the period of limitations). “But when a plaintiff’s

complaint nonetheless sets out all of the elements of an affirmative defense, dismissal

under Rule 12(b)(6) is appropriate.” Indep. Trust Corp. v. Stewart Info. Servs. Corp.,

665 F.3d 930, 935 (7th Cir. 2012).

                                     Background

      Meegan worked for NFI from May to August 2016. R. 1-1 ¶ 41. NFI required

Meegan to scan her fingerprints in order to clock in and out of work. Id. ¶ 42.

Meegan’s fingerprints were stored in NFI’s employment database, which is

maintained by third-party Kronos. Id. ¶¶ 43, 53. NFI did not inform Meegan of its

policy for retaining and destroying her fingerprints. Id. ¶ 45. NFI never obtained

Meegan’s written consent regarding the use of her fingerprints. Id. ¶ 47.

      Meegan alleges that NFI violated subsections (a), (b), and (d) of BIPA § 14/15.

Subsection (a) requires an entity to develop a policy for retaining and destroying

biometric identifiers, including fingerprints, no more than three years after the

fingerprint owner is no longer affiliated with the entity. Subsection (b) requires

written consent for collection of biometric information. And subsection (d) prohibits

disclosure or dissemination of biometric information without written consent.




                                           3
     Case: 1:20-cv-00465 Document #: 27 Filed: 06/04/20 Page 4 of 10 PageID #:598




                                        Analysis

       BIPA does not include a statute of limitations. Under Illinois law, “all civil

actions not otherwise provided for, shall be commenced within 5 years next after the

cause of action accrued.” 735 ILCS 5/13-205. To determine whether there is a more

specifically applicable statute of limitations, Illinois courts analyze “the type of injury

at issue, irrespective of the pleader’s designation of the nature of the action.”

Travelers Cas. & Sur. Co. v. Bowman, 893 N.E.2d 583, 587 (Ill. 2008). “[G]eneral rules

of statutory construction” govern this analysis. See Hernon v. E.W. Corrigan Const.

Co., 595 N.E.2d 561, 562 (Ill. 1992).

       NFI argues that either a one- or two-year statute of limitations applies to

BIPA. NFI argues further that since Meegan left NFI almost four years ago in August

2016, her claims are untimely.

I.     One-Year Statute of Limitations

       A.     Subsections (a) and (b) & “Publication”

       NFI argues that Illinois’s one-year statute of limitations for privacy claims

applies here. Under 735 ILCS 5/13-201, “actions for slander, libel, or for publication

of matter violating the right of privacy, shall be commenced within one year next after

the cause of action accrued.” NFI concedes that “publication” must be an element of

any claim governed by the one-year statute of limitation of § 13-201. BIPA subsections

(a) and (b) do not have a publication element, so § 13-201 cannot provide the statute

of limitations for subsections (a) or (b).




                                             4
   Case: 1:20-cv-00465 Document #: 27 Filed: 06/04/20 Page 5 of 10 PageID #:599




      B.     Subsection (a) & Accrual

      Even if the one-year statute of limitations in § 13-201 applies, Meegan’s claim

under subsection (a) that NFI has failed to destroy her fingerprint information is not

time-barred because, based on Meegan’s allegations, the claim did not accrue until

three years after she left NFI. Subsection (a) requires NFI to destroy Meegan’s

fingerprint information “when the initial purpose for collecting or obtaining such

identifiers or information has been satisfied or within 3 years of the individual’s last

interaction with the private entity, whichever occurs first.” 740 ILCS 14/15(a).

Meegan alleges that NFI does not have a policy setting forth a “purpose” for collecting

fingerprint information. Absent such a stated purpose, NFI was permitted to retain

Meegan’s fingerprint information for up to three years after her departure from NFI,

or August 2019. Since NFI’s retention of Meegan’s fingerprints did not violate BIPA

until August 2019, her claim did not accrue until that date. Meegan filed this case

about six months later in January 2020, meaning it was well within a one-year

statute of limitations.

      NFI argues that Meegan’s allegation that NFI has failed to destroy her

fingerprints is not well-plead because it is based on “information and belief.” But

Meegan alleges that NFI did not provide her with a fingerprint destruction policy.

That allegation is well-pled because she has personal knowledge of that fact. NFI’s

failure to establish or communicate such a policy permits the plausible inference that

it does not have a policy requiring destruction of fingerprint information and, further,

that it has not destroyed Meegan’s fingerprint information. Discovery may reveal



                                           5
    Case: 1:20-cv-00465 Document #: 27 Filed: 06/04/20 Page 6 of 10 PageID #:600




otherwise, in which case NFI may again argue on summary judgment that the claim

is untimely. 1 But Meegan’s allegations are sufficient for her claim under subsection

(a) to survive a challenge to its timeliness on the pleadings. 2

      C.     Subsection (d)

      The Court has found that the one-year statute of limitations provided by § 13-

201 does not apply to subsections (a) and (b) because they do not contain a

“publication” element. To the extent Illinois law allows different subsections of a

single act to be governed by different statutes of limitations, BIPA’s subsection (d)

might be governed by § 13-201. Subsection (d) prohibits dissemination of biometric

information to a third-party without consent. Meegan argues that dissemination to a

single third-party does not constitute “publication” because “publication” requires

dissemination to the general public. But the dissemination required to state a claim

for slander or libel—the torts specifically mentions in § 13-201—need not be so broad.

Rather, dissemination to a single third-party is enough. See Black's Law Dictionary

(11th ed. 2019) (“Publication means the act of making the defamatory statement

known to any person or persons other than the plaintiff himself. It is not necessary




1 If that should occur, the Court expects that the parties will brief the issues raised
in this opinion so that the Court can ultimately determine the appropriate statute of
limitations.
2 Meegan also argues that NFI’s “ongoing” failure to destroy her fingerprint
information is a “continuing violation” that has not accrued. It is unnecessary for the
Court to determine whether Meegan has alleged a continuing violation in order to
decide this motion. But to the extent it is relevant later in the case, the Court notes
that other courts have found that ongoing illegal retention of personal property is not
a continuing violation, but accrues when the property is first illegally obtained. See
Sherry v. City of Chicago, 2019 WL 2525887, at *3 (N.D. Ill. June 19, 2019).
                                            6
      Case: 1:20-cv-00465 Document #: 27 Filed: 06/04/20 Page 7 of 10 PageID #:601




that there should be any publication in the popular sense of making the statement

public. A private and confidential communication to a single individual is sufficient.”);

see also W. Bend Mut. Ins. Co. v. Krishna Schaumburg Tan, Inc., 2020 WL 1330494,

at *5 (Ill. App. Ct. 1st Dist. Mar. 20, 2020) (relying on Black’s definition of

“publication”). Thus, the dissemination of private information prohibited by BIPA

subsection (d) could constitute “publication” for purposes of § 13-201.

        But it is unnecessary for the Court to reach this issue at this point in the

proceedings because Meegan’s complaint does not allege when she learned that NFI

disseminated her fingerprint information to Kronos. Meegan’s claim under BIPA

subsection (d) only accrued when she discovered that NFI gave her fingerprint

information to Kronos. See Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc.,

770 N.E.2d 177, 192 (Ill. 2002) (“[U]nder the discovery rule, a cause of action accrues,

and the limitations period begins to run, when the party seeking relief knows or

reasonably should know of an injury and that it was wrongfully caused.”). There is

nothing in the complaint definitively demonstrating that Meegan learned that NFI

gave her fingerprint information to Kronos more than one year prior to filing this

case. And since plaintiffs are not required to anticipate affirmative defenses in their

complaints, to the extent § 13-201 is the applicable statute of limitations for BIPA

subsection (d), it is not a basis to dismiss that claim on the pleadings.

II.     Two-Year Statute of Limitations

        NFI also argues that Meegan’s claims are subject to the two-year statute of

limitations provided by 735 ILCS 5/13-202. The Court has found that Meegan’s claims



                                           7
    Case: 1:20-cv-00465 Document #: 27 Filed: 06/04/20 Page 8 of 10 PageID #:602




under both subsection (a) and (d) survive a motion to dismiss regardless of the

applicable statute of limitations. However, the Court must address whether the two-

year statute of limitations provided by 735 ILCS 5/13-202 applies to subsection (b),

which prohibits collection of biometric information without consent. The last time

NFI could have collected Meegan’s fingerprints without her consent was more than

two years ago because Meegan has alleged that she left NFI in 2016. This claim would

be untimely under the two-year statute of limitations of section 13-202, if applicable. 3

      Section 13-202 provides that actions “for a statutory penalty . . . shall be

commenced within 2 years.” Meegan argues that section 13-202 does not apply

because BIPA is not penal, but remedial. A statute “is penal if it (1) imposes automatic

liability for a violation of its terms; (2) sets forth a predetermined amount of damages;

and (3) imposes damages without regard to the actual damages suffered by the

plaintiff.” Standard Mut. Ins. Co. v. Lay, 989 N.E.2d 591, 599 (Ill. 2013). By contrast,

remedial statutes “are designed to grant remedies for the protection of rights,

introduce regulation conducive to the public good, or cure public evils.” Id. However,

remedial statutes may also impose penalties as “one part of the regulatory scheme,

intended as a supplemental aid to enforcement rather than as a punitive measure,”

without thereby being considered “penal statutes.” Scott v. Ass’n for Childbirth at

Home, Int’l, 430 N.E.2d 1012, 1017 (Ill. 1981).




3The same would be true of Meegan’s claim under subsection (a) if discovery shows
that accrual of that claim occurred more than two years prior to the filing of this case.
                                           8
   Case: 1:20-cv-00465 Document #: 27 Filed: 06/04/20 Page 9 of 10 PageID #:603




      BIPA provides for liquidated damages penalties. See 740 ILCS 14/20. But it

also permits recovery of actual damages. See id. And as NFI concedes, BIPA is

concerned with the protection of personal privacy, and regulating the use of biometric

information. In enacting the statute, the legislature found that “[t]he public welfare,

security, and safety will be served by regulating the collection, use, safeguarding,

handling, storage, retention, and destruction of biometric identifiers and

information.” 740 ILCS 14/5. BIPA’s provision for actual damages and the regulatory

intent of its enactment show that it is a remedial statute not within the scope of the

two-year statute of limitation imposed by section 13-202.

      Therefore, Illinois’s catchall statute of limitations of five years applies to

subsection (b) such that Meegan’s claim under that subsection is timely. The one

Illinois court to have addressed this issue in a published decision agrees. See

Robertson v. Hostmark Hospitality Group, Inc., 2019 WL 8640568, at *4 (Ill. Cir. Ct.

Chan. Div. July 31, 2019).




                                          9
  Case: 1:20-cv-00465 Document #: 27 Filed: 06/04/20 Page 10 of 10 PageID #:604




                                    Conclusion

      For these reasons, NFI’s motion to reconsider [20] is granted, to the extent that

the remand order of March 26, 2020 [19] is vacated. The Clerk is ordered to reopen

the case. Further, on reconsideration, the motion to dismiss [9] is denied. By July 7,

2020 the parties should file a joint status report proposing a discovery schedule, and

otherwise addressing how they would like to proceed.

                                                     ENTERED:


                                                     ______________________________
                                                     Honorable Thomas M. Durkin
                                                     United States District Judge
Dated: June 4, 2020




                                         10
